DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed March 11, 2021 has been entered. Claims 12-24 remain pending in the application. Applicant’s amendments to the claims have overcome the rejections under 35 USC 112 previously set forth in the Non-Final Office Action mailed January 29, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Reber et al. (US 2014/0046259) in view of Raven et al. (US 2008/0289984). 

Regarding claim 12, Reber teaches a pharmaceutical injection assembly (Figure 1A) comprising: an injection device (Figure 1A) comprises: a housing (housing 18 and front end housing 28); a first activator having a protrusion (skin sensor 26) extending outwardly from a contact surface for being pressed against an injection site of the user (“The skin sensor 26, which extends beyond the front end of the housing, is placed against the skin of a subject in a position where the drug is to be injected” [0066]); a syringe (drug container 10, needle 14, plunger 16, and second component 38) within the housing (Figure 1A) and having a needle (needle 14) extending forward towards an aperture defined in the protrusion (Figure 2A), wherein, in operation, the syringe is translated towards the first end of the housing when the first activator is translated towards the syringe (Figure 3A); a first spring (outer spring 20) providing a spring force that biases the syringe towards the first end of the housing (“The outer spring 20 is used for driving the drug container 10 and needle 14 forward through the housing 18 to insert the needle into a subject.” [0064]), a detent (needle insertion latches 30) extending rearward within the housing away from the first end of the housing (Figures 1a and 14 wherein the latches 30 extend from the heads 310 near the first end of the housing rearwardly along arms 300), wherein the detent, when in a first positon thereof, supports the syringe against the spring force of the first spring (“The needle 14 and drug container 10 are retained relative to the front end housing 28 by needle insertion latches 30 that engage a front end of the drug container 10.” [0066]); wherein movement of the protrusion inwardly relative to the housing translates the first activator toward the syringe and imparts movement of the detent laterally way from the syringe thereby releasing the syringe to be moved towards the first end of the housing under the spring force of the first spring (“Once the skin sensor is pushed back a predetermined distance the needle insertion latches 30 are released, as is explained in detail with reference to FIGS. 14 to 18. Once the needle insertion latches 30 are disengaged from the drug container 10, the outer spring 20 pushes the drug container 10 and needle 14 forward through the housing 18 to insert the needle into the patient. This is illustrated in FIGS. 3a and 3b.” [0066]).
casing (container 10) having a band (clip 100) carried thereby for being worn by a user and for storing the injection assembly (Figure 11; “The attachment device can also include a suitable attachment assembly for carrying the device on a belt or otherwise securing the device to an article of clothing or personal possession, such as a back or fanny pack.” [0045]); an injection device initially carried within the casing (“Container 10 is sized to receive and enclose an automatic injector therein” [0031]), the injection device being removable from the casing by displacement of a cap (cap 14) on the casing (“The spring-open state allows the automatic injector to be easily removed from the container because the injector is not obstructed by the top portion of the cap when the cap is in the spring-open state” [0035]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the pharmaceutical injection assembly of Reber to include a casing that carries the injection device based on the teachings of Raven to provide a means to store and protect the injection device from damage prior to use using a container that allows the user to quickly remove and activate the injection device (Raven [0009]).  

Regarding claim 13, modified Reber teaches the assembly of claim 12, wherein the first spring (outer spring 20) biases the syringe outwardly to cause the needle to extend outwardly through the aperture when the first activator imparts movement of the detent laterally away from the syringe thereby releasing the syringe (“Once the skin sensor is pushed back a predetermined distance the needle insertion latches 30 are released, as is explained in detail with reference to FIGS. 14 to 18. Once the needle insertion latches 30 are disengaged from the drug container 10, the outer spring 20 pushes the drug container 10 and needle 14 forward 

Regarding claim 14, modified Reber teaches the assembly of claim 12, wherein the syringe further comprises: a plunger (plunger 16 and second component 38; [0068-0069]); a forward end from which the needle extends (“A hollow hypodermic needle 14 is fixed to a front end of the drug container 10” [0061]; Figure 1A); a chamber (chamber within drug container 10) for storing an injection substance (drug 12) between the plunger and forward end (Figure 1a); and a second activator (outer spring component 32 and locking surface 48), wherein, when the syringe is released, forward movement of the syringe towards the first end of the housing cause activation of the second activator and movement of the plunger towards the forward end of the syringe to dispense the injection substance through the needle for injection into the user, wherein the second activator begins to move forward along the plunger when the syringe is released ([0068-0069]; “The outer spring component 32 moves with the drug container 10 as the needle 14 is inserted” [0068]). 

Regarding claim 15, modified Reber teaches the assembly of claim 14, wherein the second activator comprises a pin (leg portions 40), and wherein the pin begins to move forward with the plunger when the syringe is released (Figures 2a-4a; “The outer spring component 32 moves with the drug container 10 as the needle 14 is inserted” [0068], wherein the leg portions 40 move with the outer spring component 32 as a whole). 

Regarding claim 16, modified Reber teaches the assembly of claim 15, wherein the pin (leg portions 40), after beginning to move forward with the plunger when the syringe is released, is pulled thereby activating the second activator (Figures 2a-4a; “The outer spring component 32 moves with the drug container 10 as the needle 14 is inserted” [0068], wherein the leg 

Regarding claim 17, modified Reber teaches the assembly of claim 16, wherein the syringe comprises a second spring (inner spring 22) that begins to move forward with the plunger when the syringe is released (“The inner spring 22 is used to drive the plunger within the drug container to expel the drug 12 through the needle.” [0064], see also [0069]). 

Regarding claim 18, modified Reber teaches the assembly of claim 17, wherein the second spring (inner spring 22) is initially compressed until movement of the syringe towards the first end of the housing causes activation of the second activator (“But the outer spring component 32 retains the inner spring 22 in a compressed condition until the needle is partially or fully inserted.” [0068]).

Regarding claim 19, modified Reber teaches the assembly of claim 12, wherein the first spring (outer spring 20) is initially compressed until movement of the detent is imparted (“Once the skin sensor is pushed back a predetermined distance the needle insertion latches 30 are released…Once the needle insertion latches 30 are disengaged from the drug container 10, the outer spring 20 pushes the drug container 10 and needle 14 forward through the housing 18 to insert the needle into the patient. This is illustrated in FIGS. 3a and 3b.” [0066]).

Regarding claim 20, modified Reber teaches the assembly of claim 12, wherein the housing is configured to extend or retract via a telescoping mechanism to accommodate the assembly (Figures 2a, 3a, and 7, wherein the skin sensor 26 telescopes in and out of the outer housing 18 to cover, uncover, and recover the needle).

one or more protrusions (ridges 56 and ridges 68) to jam the detent when the device is stowed in the casing, to prevent the device from being activated accidently (“As the cap is closed, ridges 56 contact the top of the automatic injector and, if needed, push the injector fully into position in the container. When the cap is closed, internal walls 56 continue to contact the top of the automatic injector to secure the position of the injector within the container and prevent the injector from moving around within the closed container.” [0038]; wherein preventing movement of the injector would prevent the activation of the device via the protrusion and therefore prevent movement of the detents). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the pharmaceutical injection assembly of Reber to include a casing including one or more protrusions based on the teachings of Raven to prevent the injection device from moving around within the closed casing in order to prevent damage to or accidental activation of the injection device (Raven [0009], [0038]).  

Regarding claim 23, modified Reber teaches the assembly of claim 16, wherein the pin (leg portions 40) is pulled by an element (outer spring component 32) attached to the housing (Figure 2a, attached to the housing via locking surface 48 and leg portions 42), thereby activating the second activator, after the pin has moved forward with the plunger a predetermined distance (Figure 7; “When the plunger 16 reaches the bottom of the drug container 10, the drug is fully expelled. The leg portions 40 of the outer spring component are dimensioned so that at or just before the point when the plunger reaches the end of its travel, the lobes 46 on the inner spring component 42 are released from the leg portions 40.” [0071]).
movable element (outer spring component 32) maintained in engagement with the plunger (plunger 16 and second component 38; [0068-0069]) by the pin (leg portions 40) until the pin is pulled (Figure 7; “When the plunger 16 reaches the bottom of the drug container 10, the drug is fully expelled. The leg portions 40 of the outer spring component are dimensioned so that at or just before the point when the plunger reaches the end of its travel, the lobes 46 on the inner spring component 42 are released from the leg portions 40.” [0071]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Reber et al. (US 2014/0046259) in view of Raven et al. (US 2008/0289984) as applied in claim 12 above, and further in view of Mcconnell-Montalvo et al. (WO 2004/060445).
Regarding claim 22, modified Reber teaches the assembly of claim 12. Modified Reber fails to explicitly teach the housing includes a needle cover that can be rotated to shroud the needle once the needle has translated outwardly of the housing. Mcconnell-Montalvo teaches an injection device (Figure 1) comprising a housing (housing 30) and a protrusion (actuator 74); wherein the housing includes a needle cover (cover 96) that can be rotated to shroud a needle (needle 28) once the needle has translated outwardly of the housing (Figures 4-5). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the housing of Reber to include a needle cover based on the teachings of Mcconnell-Montalvo to allow for safe disposal of the assembly and prevent accidental needle stick injuries (Mcconnell-Montalvo [Page 2, line 6-14] and [Page 10, lines 1-15]). 




Response to Arguments
Applicant's arguments filed March 11, 2021 have been fully considered but they are not persuasive. 
Regarding the argument that Reber et al. (US 2014/0046259) fails to explicitly teach “a detent extending rearward within the housing away from the first end of the housing” as required by independent claim 12 (Remarks, Pages 6-7), the examiner respectfully disagrees. As detailed above, Reber discloses an injection device comprising a housing (housing 18 and front end housing 28) and a detent (needle insertion latches 30). The latches 30 extend from heads 310 (at the first end of the housing) rearward along arms 300, as shown at least in Figures 1a and 15. The latches 30 moves laterally away from the syringe when the protrusion (skin sensor 26) moves inwardly relative to the housing in order to release the syringe to move forward within the housing (see at least [0066] and Figures 14-18). It is noted that the claims as currently presented do not require that the detent be directly attached to the housing and that the detent extends rearward within the housing from an attachment point at the first end of the housing. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394.  The examiner can normally be reached on M-F 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783